Exhibit CERTIFICATE OF AMENDMENT OF AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF FREEPORT-McMoRan COPPER & GOLD INC. Freeport-McMoRan Copper & Gold Inc., a corporation organized and existing under and by virtue of the General Corporation Law of the State of Delaware (the “Corporation”), does hereby certify that: FIRST:At a meeting on January 29, 2008, the Corporation’s Board of Directors duly adopted resolutions (1) setting forth a proposed amendment to Article FOURTH(a) of the Corporation’s Amended and Restated Certificate of Incorporation to increase the number of the Corporation’s authorized shares of common stock from 700 million to up to 2.0 billion, (2) declaring the proposed amendment to be advisable, (3) directing that the proposed amendment be considered at the 2008 Annual Meeting of Stockholders and (4) recommending that the Corporation’s stockholders approve the proposed amendment at the 2008 Annual Meeting of Stockholders. SECOND:At the Annual Meeting of Stockholders on June 5, 2008, the holders of at least 66 2/3 % of the Corporation’s outstanding common stock voted in favor of a proposal to amend Article FOURTH(a) of the Corporation’s Restated Certificate of Incorporation, so that as amended, said article shall be and read as follows: FOURTH: (a) Authorized Stock.
